DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (2007/0205523) in view of Sawchuk et al. (2016/0097411).

	With respect to claim 1, Kojima teaches a pipe assembly for flow measurement by comprising: a fluid flow pipeline (92); at least one static mixer (94), wherein said at least one flow conditioner (96) and said at least one static mixer (94) are disposed in said fluid flow pipeline (as seen in Fig. 13) in an orientation substantially perpendicular to a longitudinal axis (defined by a flow of fluid) of said fluid flow pipeline (as seen in Fig. 13), wherein said at least one static mixer (94) comprises: a body (as seen in Fig. 2) having a plurality of slots (defined by the spacing between blades 3 and 6) through the body (as seen in Fig. 2), said slots (spacing between blades 3 and 6) having one or more sides (sides defined by one side of 3 or 6, as depicted in Fig 3) that are angled [0066] with respect to an axis passing through a center of the body (as seen in Fig. 3); a plurality of arms (3 and 6) extending from an outer edge of the body (outer surface of 94) towards a center of the body as seen in Fig. 2), wherein the plurality of slots (spacing between 3 and 6) comprises at least one concentric ring of slots (as seen in Fig. 2).
Kojima remains silent regarding at least one flow conditioner comprising a plate having a plurality of through holes arranged in one or more concentric rings.
	Sawchuk et al. teaches a similar pipe assembly having at least one flow conditioner (10, Fig. 1) comprising a plate (15, Fig. 2) having a plurality of through holes (20/25) arranged in one or more concentric rings (as seen in Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the pipe assembly of Kojima to include the flow conditioner taught by Sawchuk et al. because Sawchuk et al. teaches such a flow conditioner positioned upstream of a flow meter ensures that the flow is fully developed before it reaches the meter, thereby allowing the meter to perform significantly more accurate with repeatable fluid flow measurements [0005].
	With respect to claim 3, Kojima teaches the pipe assembly comprising two or more static mixers (as seen in Fig. 8).

	With respect to claim 7, Kojima teaches the pipe assembly comprising wherein one or more slots (defined by the spacing between blades 3 and 6) comprise at least one lip (created by the outer surface of the blades 3 and 6) that curves inwardly from a side of the body (to formed the curved blade feature of 3 and 6).

With respect to claim 16, Kojima teaches the pipe assembly comprising wherein the static mixer (94) comprises an inner concentric ring of slots (around opening 9) and an outer concentric ring of slots (defined by blades 3).

With respect to claim 19, Kojima as modified teaches all that is claimed in the above rejection of claim 6 but remains silent regarding wherein the at least one lip or flap has a length that is about 0.5% to 5% of a length of a slot as measured from a first side to a second side of the body.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lip to have a length that is about 0.5% to 5% of a length of a slot as measured from a first side to a second side of the body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Such a modification ensures proper fluid mixing during operation according to the size of the body.

With respect to claim 20, Kojima teaches a pipe assembly for flow measurement by comprising: a fluid flow pipeline (92, as seen in Fig. 13); at least one flow conditioner (i.e. an upstream 93 as seen in Fig. 13) and  at least one pre-mixer (93), wherein said at least one flow conditioner and said at least one pre-mixer are disposed in said fluid flow pipeline (92) in an orientation substantially perpendicular to a longitudinal axis of said fluid flow pipeline (as seen in Fig. 13, where the flow conditioner and pre-mixer a perpendicularly mounted in the pipe relative to the flow of the fluid through the pipe), wherein said at least one pre-mixer (i.e. 93 in Fig. 13) comprises: a body (2) having a ring structure (i.e. defined by tube 2 and 5, Fig. 1) and comprising at least one first arm (3) that extends across the ring structure (as seen in Fig. 2, where blade 3 reading as the arm extends across rings 2 and 5), and a plurality of second arms (3) extending from the ring structure (specifically rings defined by opening 9 and 5) to the at least one first arm (i.e. to blade 3, as seen in Fig. 2), thereby forming a plurality of slots (defined by the blades and the openings therebetween), each slot (i.e. the openings between the blades) having one or more sides that are angled (as seen in Fig. 1) with respect to an axis passing through a center of the body (i.e. an axis taken at a center of opening 9 extending in the fluid flowing direction).
Kojima remains silent regarding at least one flow conditioner comprising a plate having a plurality of through holes arranged in one or more concentric rings.
	Sawchuk et al. teaches a similar pipe assembly having at least one flow conditioner (10, Fig. 1) comprising a plate (15, Fig. 2) having a plurality of through holes (20/25) arranged in one or more concentric rings (as seen in Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the pipe assembly of Kojima to include the flow conditioner taught by Sawchuk et al. because Sawchuk et al. teaches such a flow conditioner positioned upstream of a flow meter ensures that the flow is fully developed before it reaches the meter, thereby allowing the meter to perform significantly more accurate with repeatable fluid flow measurements [0005].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (2007/0205523) in view of Sawchuk et al. (2016/0097411), as applied to claim 1, further in view of Mochizuki (EP 2 826 547).
	
	With respect to claim 2, Kojima teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein each arm has a flat surface on a first side of the body and angled sides forming a triangular wedge pointing to a second side of the body.
	Mochizuki teaches a similar a pipe assembly having a static mixer (seen in Fig. 17) having arms (25f) with flat surface on a first side of the body (i.e. as seen in Fig. 17b, where the back side of 25f is flat) and angled sides forming a triangular wedge [0122] pointing to a second side (i.e. a top) of the body (as seen in Fig. 17a).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the body to include the flat and angles surfaces forming triangle wedges as taught in Mochizuki because Mochizuki teaches such a modification improves the efficiency of mixing by making the flow smoother [0123], thereby improving the mixing ability of Kojima.

Claims 6 an 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (2007/0205523) in view of Sawchuk et al. (2016/0097411), as applied to claim 1, further in view of Jebasinski (EP 2388063A1).

With respect to claim 6, Kojima teaches all that is claimed in the pipe assembly but remains silent regarding one or more slots (spacing between blades 3 and 6) comprise at least one chamfer extending from a first side of the body to a second side of the body.
Jebasinski teaches a similar assembly having at least one chamfer extending from a first side of a body to a second side of the body (as a blade is taught to have one side chamfered).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the slots formed by the blades in Kojima to have a chamfered edge as taught in Jebasinski because Jebasinski teaches such structure provides improved mixing effects at low flows, thereby improving the mixing efficiency of Kojima.

With respect to claim 18, Kojima as modified teaches all that is claimed in the above rejection of claim 6 but remains silent regarding wherein the at least one chamfer has a length or depth of about 0.2% to 0.7% of an inner pipe diameter into which the at least one static mixer is installed.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the chamfer to have a length or depth of about 0.2% to 0.7% of an inner pipe diameter into which the at least one static mixer is installed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Such a modification ensures proper fluid mixing during operation according to the intended use pipe size.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (2007/0205523) in view of Sawchuk et al. (2016/0097411), as applied to claim 1, further in view of Lundberg et al. (2011/0174407).

	With respect to claim 8, Kojima teaches the pipe assembly further comprising at least one pre-mixer (an upstream mixing element seen in Fig. 13) of said at least one static mixer (i.e. a downstream mixer 93 as seen in Fix 13), wherein said at least one pre-mixer (the upstream mixing element 93, Fig. 13) comprises: a body (similar to downstream 93 and 94, Fig. 13) having a ring structure (as seen in Fig.1, which is the same overall structure as 93, having an outer ring supporting blades 3 and an inner ring supporting blades 5) but remains silent regarding at least one first arm that extends across the ring structure, a plurality of second arms extending from the ring structure to the at least one first arm, thereby forming a plurality of slots, each slot having one or more sides that are angled with respect to an axis passing through a center of the body.
	Lundberg et al. at least one first arm (i.e. arms that extend perpendicular from the outer ring in Fig. 5D) that extends across a ring structure (as seen in Fig. 5D), a plurality of second arms (i.e. the arms that extend perpendicularly from the first arms as seen in Fig. 5d) extending from the ring structure (as these second arms aid in forming the ring structure) to the at least one first arm (as seen in Fig. 5d), thereby forming a plurality of slots (as seen in Fig. 5d), each slot having one side that is angled (as each slot has a tab that is angled by being bent [0091-0093] with respect to an axis (i.e. an axis that passes along the longitudinal axis of the pipe) passing through a center of the body (as seen in Fig. 5d).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the slots formed by the blades in Kojima to have the configuration taught by Lundberg et al. because Lundberg et al. teaches such structure aids in eliminating distorted or asymmetric velocity flow profiles and other variable disturbances in flowing media to enable a flow meter to have improved accuracy, [0008].

With respect to claim 10, Kojima teaches the pipe assembly comprising wherein one or more slots (defined by the spacing between blades 3 and 6) comprise at least one lip (created by the outer surface of the blades 3 and 6) that curves inwardly from a side of the body (to formed the curved blade feature of 3 and 6).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (2007/0205523) in view of Sawchuk et al. (2016/0097411) and Lundberg et al. (2011/0174407), as applied to claim 8, further in view of Jebasinski (EP 2388063A1).
With respect to claim 9, Kojima teaches all that is claimed in the pipe assembly but remains silent regarding one or more slots (spacing between blades 3 and 6) comprise at least one chamfer extending from a first side of the body to a second side of the body.
Jebasinski teaches a similar assembly having at least one chamfer extending from a first side of a body to a second side of the body (as a blade is taught to have one side chamfered).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the slots formed by the blades in Kojima to have a chamfered edge as taught in Jebasinski because Jebasinski teaches such structure provides improved mixing effects at low flow, thereby improving the mixing efficiency of Kojima.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (2007/0205523) in view of Sawchuk et al. (2016/0097411).

With respect to claim 12, Kojima as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the flow conditioner is arranged about 3D to about 5D in front of said at least one static mixer, wherein D is an internal diameter of the fluid flow pipeline.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arranged the flow conditioner such that it is about 3D to about 5D in front of said at least one static mixer, wherein D is an internal diameter of the fluid flow pipeline, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures proper flow conditions for measuring characteristics of that flow, thereby improving the measuring accuracy of that flow.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (2007/0205523) in view of Sawchuk et al. (2016/0097411) and Lundberg et al. (2011/0174407).

With respect to claim 13, Kojima as modified teaches all that is claimed in the above rejection of claim 8, but remains silent regarding the at least one pre-mixer and the at least one static mixer are arranged about 1 D apart, wherein D is an internal diameter of the fluid flow pipeline.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arranged at least one pre-mixer and the at least one static mixer to be arranged about 1 D apart, wherein D is an internal diameter of the fluid flow pipeline, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Such a modification ensures proper flow conditions for measuring characteristics of that flow, thereby improving the measuring accuracy of that flow.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (2007/0205523) in view of Sawchuk et al. (2016/0097411) and Lundberg et al. (2011/0174407), as applied to claim 8, further in view of Detore (8,342,159).

With respect to claim 14, Kojima teaches all that is claimed in the above rejection of claim 4 but remains silent regarding wherein the at least one pre-mixer and the at least one static mixer are arranged in a sleeve.
Detore teaches a similar assembly that includes at least one pre-mixer (38) and at least one static mixer (30) are arranged in a sleeve (12).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the assembly of Kojima to include the sleeve of Detore such that the sleeve supports the mixers of Kojima because such a modification improves the efficiency of the flow within the mixers, Col. 1 lines 14-19, thereby improving the accuracy of  measuring specific characteristics of a flowing medium.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (2007/0205523) in view of Heathe et al. (4,848,920).

With respect to claim 15, Kojima teaches in Fig. 13 a device to be installed in a pipeline, comprising; comprising: 1) at least one static mixer (i.e. a downstream mixer 93 as seen in Fig. 13) comprising: a body (2 similar to the mixer 1 depicted in Fig. 1) having a plurality of slots (defined by the spiraling blades 3) through the body (2), said slots (defined by the spiraling blades) having one side that is angled (as seen in Fig. 1, where the blades have an angled side) with respect to an axis passing through a center of the body (defined by the second inner tube 8), wherein the plurality of slots (as seen in Fig. 1) comprises at least one concentric ring of slots (i.e. an inner second ring having blades 7 ); and a plurality of arms extending from an outer edge of the body (2) towards a center of the body (i.e. until those arms make contact with inner ring 5): and 2) at least one pre-mixer (i.e. an upstream mixer 93 as seen in Fig. 13) comprising: a body (2 similar to the body depicted in Fig. 1) having a ring structure (i.e. inner and outer rings seen in Fig. 1) and comprising at least one first arm (6, seen in Figs. 2) that extends across the ring structure (i.e. from the outer ring to the inner ring, as seen in Fig. 2), each slot (defined by the blades 3 and 6) having a side (as seen in Fig. 1) that is angled (as seen in Fig. 1) with respect to an axis passing through a center of the body (defined by inner opening 9), wherein the at least one static mixer (downstream 93) and the at least one pre-mixer (the upstream 93) are arranged in a sleeve (12, [0095]).
Kojima remains silent regarding a plurality of second arms extending from the ring structure to the at least one first arm, thereby forming a plurality of slots. 
Heathe et al. teaches a similar device having a plurality of second arms (24) extending from a ring structure (defined by joined edges 28) to the at least one first arm (14), thereby forming a plurality of slots (as seen in Fig. 1A and B).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the pipe assembly of Kojima to include the arm structure taught by Heath et al. because Heathe et al. teaches such arm structure improves the efficiency in mixing, thereby improving the overall operation of Kojima.  

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853